                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TAMARA E. EDWARDS,

                   Plaintiff,
                                                    Civil Case No. 18-13526
v.                                                  Honorable Linda V. Parker

COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.
_______________________________/

    OPINION AND ORDER GRANTING MOTION FOR AUTHORIZATION
          OF ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)

       Plaintiff commenced this action to appeal a final administrative decision

denying her claim for benefits under the Social Security Act. The parties thereafter

stipulated to a remand to the Social Security Administration for further action

pursuant to sentence four of 42 U.S.C. § 405(g). (ECF No. 14.) On remand,

Plaintiff was found disabled and awarded past due benefits. (ECF No. 16-1.) The

Social Security Administration notified Plaintiff that it would withhold $31,157.57

in benefits, representing an award of attorney’s fees equal to 25% of the total

amount of past due benefits to which Plaintiff is entitled.1 (Id. at Pg. ID 1205.) At



1
 In a recent Notice filed with the Court, Plaintiff’s counsel states that “a new
Notice of Award [] issued by the Administration . . . . indicates that $30,614.50
was withheld for attorney fees.” (ECF No. 17 at Pg. ID 1240-41.)
the administrative level, Plaintiff requested attorney’s fees totaling $10,000. (ECF

No. 16-7 at Pg. ID 1239.)

      The matter is presently before the Court on a motion for authorization of

attorney’s fees pursuant to 42 U.S.C. § 406(b) in the amount of $8000, filed by

Plaintiff’s counsel. (ECF No. 16.) Plaintiff consents to the fee request. (Id. at Pg.

ID 1195, ⁋ 10.) Defendant does not object to the requested relief. (Id., ⁋ 9.)

      Section 406(b) authorizes a court to award a social security claimant the fees

for his or her representative in an amount not to exceed 25 percent of the total of

the past-due benefits to which the claimant is entitled. 42 U.S.C. § 406(b). While

fee awards are possible under both the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412, and § 406(b), Congress provided that “the claimant’s attorney must

‘refund to the claimant the amount of the smaller fee.’” Gisbrecht v. Barnhart, 535

U.S. 789, 796 (2002) (quoting Pub. L. 99-80, § 3, 99 Stat. 186). In this case,

Plaintiff’s counsel did not request fees under the EAJA. (ECF No. 16 at Pg. ID

1195, ⁋ 9.)

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to

§ 406(b) of the Social Security Act is GRANTED and Plaintiff’s counsel is




                                          2
awarded fees in the amount of $8,000.

      IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE
 Dated: April 28, 2021




                                        3
